Case 2:19-cv-00201-SPC-UAM Document 10 Filed 04/19/19 Page 1 of 2 PageID 45



                                UNITED STATES COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

TOM MAHONEY, individually
and on behalf of a class,

       Plaintiff,

v.                                                   CASE NO.: 2:19-cv-201-SPC-UAM

DYNAMIC RECOVERY
SOLUTIONS LLCDYNAMIC RECOVERY
SOLUTIONS LLC,

      Defendant.
____________________________________/

            NOTICE OF VOLUNTARY DISMISSALWITHOUT PREJUDICE

       Plaintiff, TOM MAHONEY, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily

 dismisses this action without prejudice, and with each party to bear its own attorney's fees, costs

 and disbursements.

       Dated this 18th day of April, 2019.

                                              Respectfully submitted,

                                              /s/Brandon J. Hill
                                              Brandon J. Hill
                                              Florida Bar No.37061
                                              Wenzel Fenton Cabassa P.A.
                                              1110 N. Florida Avenue, Suite 300
                                              Tampa, Florida 33602
                                              Main No.: 813-224-0431
                                              Direct No.: (813) 337-7992
                                              Facsimile No.: 813-229-8712
                                              Email: bhill@wfclaw.com
                                              Email: twells@wfclaw.com
                                              Attorneys for Plaintiff
Case 2:19-cv-00201-SPC-UAM Document 10 Filed 04/19/19 Page 2 of 2 PageID 46



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 18th day of April, 2019, the foregoing was

electronically filed using the Florida Courts E-Filing Portal, which will send a notice of electronic

filling to:

Jenna Williams, Esquire
The Echols Firm, LLC
115 Oakland Ave., Suite 102
Rock Hill, SC 29731
Email: allison.morris@theecholsfirm.com

                                              /s/Brandon J. Hill
                                              Brandon J. Hill
